746 N.W.2d 76 (2008)
ESTATE DEVELOPMENT COMPANY, Plaintiff-Appellee,
v.
OAKLAND COUNTY ROAD COMMISSION, Defendant, Third-Party Plaintiff-Appellant, and
Thompson-McCully Company, a/k/a Thompson-McCully Company, L.L.C., Third-Party Defendant, Third-Party Plaintiff-Appellee, and
Oakland Excavating Company, Owen Tree Service, and Ackley Construction, Third-Party Defendants.
Docket No. 135554. COA No. 273383.
Supreme Court of Michigan.
March 24, 2008.
*77 On order of the Court, the application for leave to appeal the November 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.